Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
From Cornell University website, the quantum vacuum is the lowest energy state of a field in a certain region of space. This definition implies that no particles can be present in the vacuum state. From encyclopedia, in quantum field theory, the quantum vacuum state (also called the quantum vacuum or vacuum state) is the quantum state with the lowest possible energy. Generally, it contains no physical particles. Zero-point field is sometimes used as a synonym for the vacuum state of an individual quantized field.  Thus, basically, there are no particles inside the quantum vacuum chambers.  Thus, it’s unclear how a pump can transfer anything from one chamber to another, let alone changing the thermodynamic properties of nothing.  Therefore, it’s impossible to transfer anything from quantum vacuum chambers, and the system is clearly inoperative and lacks utility.

Claims 1-19 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2015/0049491 (Venkataraman) in view of U.S. 2014/0003460 (Keyser).  
Regarding independent claims 1, 19, Venkataraman discloses an apparatus for modifying thermodynamic properties of a quantum vacuum (quantum dots), the apparatus comprising comprises: a reservoir (10, figure 4) having a first opening: a pumping apparatus 90 located between the first opening of the first reservoir 10 and a second opening of a second reservoir (heat exchanger 100 or dispensing head connected to line 130), and wherein the pumping apparatus 90 being configured to modify thermodynamic properties of a quantum vacuum in the first reservoir relative to the second reservoir by interacting with the quantum vacuum.  Venkataraman does not disclose a first reservoir enclosed by an insulating bulk material.   Keyser is relied upon to disclose quantum vacuum chamber (boxes 102, 104, 103) having quantum dots, said chamber/reservoir being insulated by insulation 123 (figures 2, 6, paragraph 75). It would have been obvious at the time the invention was made to a person having 
Regarding claims 2-4, pump 90 would pump a bulk flow of the quantum vacuum through the opening of the chambers 10, 100.
Regarding claims 5-6, 15-17, 19, note the valve 80 in figure 4 between the two reservoirs 10, 100 and the pump 90 in between.
Regarding claim 7, the pump would increase pressure of the media if there is any.
Regarding claim 18, note the recirculation line 110. 
Regarding claims 8-14, Venkataraman does not disclose the material with specific transmissivity, different types of pumps, reservoirs.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing material, pump, or reservoir in these claims involves only substitution of equivalents, or the result of “routine optimization”.  Since Venkataraman clearly discloses the quantum vacuum chambers with pump, it would have been a “routine optimization” for a person having .  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi, and Orsley disclose quantum vacuum chambers with pumps.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/9/2021